Citation Nr: 1455914	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-349 09	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 10 percent for right shoulder sprain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of those proceedings is of record.

Although the issue of entitlement to TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran has raised the matter of entitlement to TDIU during the pendency of the appeal.  Thus, the issue is properly before the Board.  As further development is required however, the issue is addressed in the REMAND portion of the decision below and along with the issue of entitlement to a disability rating in excess of 10 percent for right shoulder sprain, is REMANDED to the Agency of Original Jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

The Veteran's tinnitus is due to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for tinnitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran has testified under oath that he has suffered from ringing in his ears since shortly following separation from active duty.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Although service treatment records contain no complaints, treatment or diagnosis of tinnitus, records indicate that the Veteran served as an aviation mechanic during service and was presumably exposed to acoustic trauma from aircraft engines.  38 U.S.C.A. § 1154(b).

The Board finds the Veteran's self-diagnosis of tinnitus to be credible and competent based on his ability to observe the phenomenon with his own senses.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).  

In light of the in-service acoustic trauma, the competent self-diagnosis of tinnitus beginning shortly after service, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his tinnitus is due to service and therefore, that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

At his October 2014 Board hearing, the Veteran reported that his service-connected right shoulder sprain has worsened since the most recent VA examination in December 2010.  As such, VA is required to afford him a contemporaneous examination to assess the current nature, extent and severity of his knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.  

The Veteran has also indicated that he is unemployed due to his service-connected shoulder disability.  As such, the Board has jurisdiction over the TDIU claim.  See Rice, 2009.  As the issue of TDIU is inextricably intertwined with the rating afforded to the Veteran for his shoulder disability however, it must also be remanded pending the outcome of the Veteran's examination and readjudication by the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his the nature, extent and severity of his shoulder symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Send the Veteran and his representative a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work.  

3.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his shoulder disability.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning and the impact of his shoulder disability on his daily activities and his ability to work, including what specific limitations the Veteran's disability would produce and what activities would be impacted.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


